Citation Nr: 1402801	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a spider bite.

2.  Entitlement to service connection for residuals of a spider bite.

3.  Entitlement to service connection for left thigh nerve damage including as due to a spider bite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from November 1963 to April 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied service connection for a spider bite on the left thigh, and a January 2012 rating decision which denied service connection for left thigh nerve damage including as due to a spider bite.
 
In March 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the appellant's claims file.


FINDINGS OF FACT

1. In March 2002, service connection for a spider bit to the left thigh was denied.  

2. No substantive appeal was filed by the appellant within 60 days of the August 2002 statement of the case.  

3. No new and material evidence was submitted after the August 2002 statement of the case but within one year of the March 2002 rating decision.

4. Medical evidence of a current disability received in September 2010 raises a reasonable possibility of substantiating the appellant's claim for service connection.

5. The preponderance of the evidence does not indicate that the appellant suffered a spider bite to his left thigh while on active duty for training.

6. The preponderance of the evidence does not link the appellant's current nerve damage to an in-service injury.


CONCLUSIONS OF LAW

1.  The March 2002 RO rating decision denying service connection for a spider bite is final.  38 U.S.C.A. §§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen a claim for service connection for residuals of a spider bite.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for residuals of a spider bite have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2013).

4.  The appellant's left thigh nerve damage was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by letters dated in August 2010 and November 2011.  

VA also has a duty to assist the appellant in the development of a claim.  This duty includes assisting the appellant in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's STRs and private treatment records have been obtained and considered.  The appellant has not identified any additional outstanding records that have not been obtained.  

A VA medical examination was provided to the appellant in June 2012 which involved a review of the appellant's claims file, an interview and a physical examination of the appellant.  This examination is adequate because the examiner based his opinion upon consideration of the appellant's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The appellant has also been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the appellant volunteered his relevant symptoms and history, and neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The appellant, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate his claim for benefits.  As such, the Board finds that no prejudice arose out of the conduct of the hearing.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims.  VA's duty to assist the appellant has been satisfied.

II.  Law

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "service," as used in 38 C.F.R. § 3.303, includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").
 



III.  Analysis

By way of background, the appellant's initial claim for entitlement to service connection for a spider bite was denied in a March 2002 rating decision.  The appellant filed a notice of disagreement in April 2002 and VA issued a statement of the case (SOC) in August 2002.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Within 60 days of the SOC, the appellant did not file a substantive appeal, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Although the appellant issued a statement disagreeing with the decision, he did not file a substantive appeal or request an extension of time in order to do so.  As such, the March 2002 rating action became final.  38 C.F.R. § 20.1103 (2013).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2010, VA received a statement from the appellant's physician indicating severe nerve damage in his leg.  The Board construes this as medical evidence of a current disability that had not previously been before VA decisionmakers that relates to an unestablished fact necessary to substantiate the appellant's claim and bears a reasonable possibility of substantiating the claim.  Shade supra.  The Board therefore finds that new and material evidence has been received sufficient to reopen the appellant's claim of entitlement to service connection for residuals of a spider bite.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

A. Spider bite

The June 2012 examiner's report notes a scar on the appellant's leg of less than 6 square inches, which is neither painful nor unstable.  The appellant testified at his hearing that he has a depressed black spot on his leg about the size of a quarter that stays tender and sore all the time.

The appellant testified that he awoke one night with a stinging in his left thigh while on active duty for training in December 1963.  He reports that he was told by a doctor at the time that the stinging was caused by a spider bite.  He also states that the doctor removed "little black particles that looked like hair" from his thigh and that it left a black spot on his leg.  The appellant's July 1963 entrance exam is normal and does not mention any problem with the appellant's legs.  STRs from December 1963 show that the appellant suffered numerous insect bites to the face and hands while sleeping out in bivouac.  The STRs note lesions on the face and hands and periorbital edema but do not mention any bites, lesions or edema on the appellant's thigh.   On the report of medical history from the appellant's March 1964 separation exam there is a notation of a history of cramps in the legs.

The Board notes that the appellant is competent to report on what he experienced during service, but that it must still assess the credibility of the appellant's statements.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

STR's describe in detail the effects from the bites to the appellant's face and hands but are conspicuously silent as to any mention of a spider bite to the left thigh or a scar in the same area. 

The appellant testified at his March 2013 Board hearing that a specialist at St. Francis hospital told him "two, maybe three years ago" that his current scar is due to the spider bite in service.  However, treatment records from St. Francis for the period in question have been obtained and there is no mention of a scar or any conclusions regarding a spider bite.  

The appellant has also testified that he sought treatment at some point in 2013 for the scar but, again, there is no mention in the record of any complaints related to a scar.  

In sum, the appellant asserts that he has complained of, been diagnosed with, and treated for a scar on his thigh that is purportedly the residual effect of an in-service spider bite.  However, in every instance there are no records, medical or otherwise, of complaints or treatment for a spider bite on his thigh or a scar in the same area. In fact, there is no mention of a scar prior to the June 2012 VA examination.

The appellant has testified that he did not seek medical care for a scar until a year before his Board hearing, nearly fifty years after his separation from service and several years after he filed his claim for service connection.  The appellant has not alleged, nor do the records indicate that any of the contemporaneous bites he experienced to the hands and face have resulted in any kind of scarring of the type he has allegedly experienced on his leg. 

For the reasons set forth above, the Board finds that the appellant's report of experiencing a spider bite to the left thigh during service is not credible and thus that the preponderance of the evidence is against a finding that the appellant suffered a spider bite on his thigh in service.  Accordingly, service connection for the residuals of a spider bite to the left thigh is denied.

B. Nerve Damage

As mentioned above, the appellant has submitted substantial evidence of nerve damage in his left leg.  The June 2012 VA examiner diagnosed the appellant with neuropathy of the left sciatic and femoral nerves.  

The appellant contends that his current neuropathy is attributable to a spider bite suffered in service.  However, as mentioned above, the preponderance of the evidence is against a finding that the appellant experienced a spider bite on his thigh in service.  The Board notes however, that the record does show he was bitten on the hands and face.

The Board has considered the appellant's lay statements concerning his alleged bite during service and his current neuropathy.  Although the appellant as a layperson is competent to describe the injury in service and to discuss his current symptoms, he is not competent to diagnose the underlying pathology causing those symptoms, nor is he competent to address the medically complex question of the etiology of the underlying pathology.  Accordingly, his opinion regarding the etiology of his neuropathy has no probative value.

The June 2012 medical examiner opined that it was less likely than not that the appellant's nerve condition was incurred in or caused by his in-service injury.  He further noted that the appellant's neuropathy is more likely related to his diabetes mellitus and lumbar spine disease than from a service related spider bite.  The Board finds the June 2012 medical opinion to be the most probative evidence on the question of whether a nexus exists between the appellant's current condition and his in-service injury as the opinion is based on consideration of the appellant's medical history and an in-person examination.  The opinion is supported by clear reasoning based on factual findings support by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the reasons set forth above, the Board finds that the appellant's neuropathy is not related to service.  Accordingly, service connection for left thigh nerve damage is denied.  


ORDER

The appellant's application to reopen his claim of entitlement to service connection for residuals of a spider bite to the left thigh is granted.

Service connection for residuals of a spider bite to the left thigh is denied.

Service connection for left thigh nerve damage including as due to a spider bite is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


